UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1670


ADRIAN CHARLES BANKS,

                Plaintiff – Appellant,

          v.

STATE OF SOUTH CAROLINA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:10-cv-03031-JMC)


Submitted:   October 18, 2011             Decided:   November 8, 2011


Before NIEMEYER, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian Charles Banks, Appellant Pro Se. James Emory Smith, Jr.,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adrian     Charles     Banks       appeals    the    district   court’s

order accepting the recommendation of the magistrate judge and

dismissing his civil action.               We have reviewed the record and

find   no   reversible    error.         Accordingly,       we    affirm    for   the

reasons stated by the district court.                  Banks v. South Carolina,

No. 8:10-cv-03031-JMC (D.S.C. May 31, 2011).                     We dispense with

oral   argument      because     the    facts    and     legal    contentions     are

adequately    presented    in     the    materials       before    the   court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2